Citation Nr: 0203169	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  00-24 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than July 24, 1998 
for the award of nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans 
(DAV)


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active service from August 1942 to November 
1945 and from July 1950 to February 1951.  This matter comes 
to the Board of Veterans' Appeals (Board) from decisions of 
the Department of Veterans Affairs (VA) Phoenix Regional 
Office (RO) which awarded nonservice-connected pension 
benefits effective July 24, 1998 with payment beginning 
August 1, 1998.  See 38 U.S.C.A. § 5111; 38 C.F.R. § 3.31 
(2001).  In December 2001, the veteran and his daughter 
testified at a Board hearing at the RO.  


FINDINGS OF FACT

1.  The veteran's application for reinstatement of his 
nonservice-connected pension benefits was received at the RO 
on July 24, 1998.

2.  Other than the veteran's assertions, the record contains 
no indication that an application for pension benefits was 
received by VA in May 1997.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 24, 1998 
for the award of nonservice-connected pension benefits, with 
payment commencing August 1, 1998, have not been met.  38 
U.S.C.A. §§ 5107, 5110, 5111 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.31, 3.155, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board concludes that, while the veteran's 
claim was decided by the RO before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), a remand for additional action is not 
necessary as VA has already met its obligations to the 
veteran under that statute.  

The record reveals that all relevant facts have been 
adequately developed by the RO.  In this case, the RO has 
assigned an effective date of July 24, 1998 for the award of 
pension benefits, with payment beginning on August 1, 1998.  
The veteran, however, contends that an effective date of May 
7, 1997 is warranted, as that is when he completed his 
original application for pension benefits at a local DAV 
office.  The record shows that the RO attempted, on numerous 
occasions, to contact the DAV representative who assisted the 
veteran in completing his original application, but received 
no response.  The record also shows that the Phoenix RO 
contacted the San Diego RO, after the veteran contended that 
his May 1997 pension application had been sent there.  
However, the San Diego RO indicated that they had no record 
of any such claim from the veteran.  After reviewing the 
record, the Board can find no avenue of development which has 
not yet been explored.  Thus, given the facts of this case, 
there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claim. 

The Board further finds that the veteran has been adequately 
notified of the information necessary to complete his claim.  
He has been specifically advised of this information in a 
September 2000 rating decision, as well as a November 2000 
Statement of the Case.  He also gave relevant testimony at a 
December 2001 Board hearing, clearly demonstrating his 
understanding of the issue in this case.  Thus, VA has fully 
satisfied its duties to the veteran under VCAA.  In light of 
this conclusion, and because the change in law has no 
material effect on adjudication of this claim, the Board 
finds that it can consider the merits of this appeal without 
prejudice to him.  Bernard v Brown, 4 Vet. App. 384 (1993)

I.  Factual Background

A review of the record shows that by January 1977 rating 
decision, the RO awarded the veteran nonservice-connected 
pension benefits, effective September 22, 1975.  

In a July 1994 letter, the RO notified the veteran that they 
proposed to terminate his pension retroactively, based on its 
discovery that he had received additional income which he had 
not reported to VA.  He was advised of his right to submit 
additional evidence to show why the proposed action should 
not be taken and of his right to request a hearing.  

The veteran did not respond, and by September 1994 letter, 
the RO notified him that his pension had been terminated, 
effective January 1, 1992.  He was notified of his procedural 
and appellate rights, but did not appeal the termination of 
his pension benefits.  He subsequently requested a waiver of 
his resulting overpayment, but his request was denied on the 
basis that he had not submitted his request within 180-days 
from the date of notification of his indebtedness.  See 
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  

On July 24, 1998, the RO received a statement from the 
veteran requesting reinstatement of his nonservice-connected 
pension benefits from May 7, 1997.  He explained that he had 
filed an application for pension benefits on that date with 
his DAV representative and that no action had been taken on 
his claim since that time.  He indicated that he believed 
that VA had lost his claim.  Attached to his statement was a 
photocopy of his original pension application, signed by him 
on May 7, 1997.  However, the May 7, 1997 application was not 
date-stamped as having been received by VA at that time.  
Also attached to his claim was a statement from the veteran's 
daughter regarding his previous pension overpayment.  
Specifically, she indicated that at the time of her mother's 
death in 1992, she had transferred a trust fund to the 
veteran so that he could pay the remainder of her mother's 
medical bills.  She explained that once those bills were 
paid, the trust fund was returned to her and the veteran no 
longer received income from the trust fund.

Upon receipt of the veteran's claim, the RO tried on four 
occasions to telephone the DAV representative who had 
reportedly assisted the veteran with his pension application 
in May 1997.  When the attempts to contact the representative 
by telephone proved unsuccessful, the RO contacted the 
representative by letter and requested that he provide 
information regarding what happened to the pension 
application the veteran claimed to have given him in May 
1997.  

Unfortunately, the DAV representative did not respond and by 
May 1999 letter, the RO notified the veteran that his pension 
payments had been reinstated, effective August 1, 1998.  See 
38 C.F.R. § 3.31 (payment of monetary benefits may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective).  He was also advised by separate letter that his 
benefits would be withheld in full until his outstanding debt 
to VA was repaid.  

The veteran thereafter disagreed with the effective date 
assigned by the RO, claiming that an effective date of May 7, 
1997 was warranted.  He explained that on May 7, 1997, he 
completed an application for pension benefits at the DAV 
office.  He indicated that the DAV service officer had 
delivered his application to the Phoenix RO the following 
day.  Six months later, he indicated that he learned that the 
Phoenix RO did not have his application and was told that his 
application had been sent to San Diego.  The veteran claimed 
that he then spent the next six or seven months trying to 
locate his application before receiving instructions from an 
unidentified person to complete a new application.  He 
indicated that when he submitted the new application in July 
1998, he was assured by a VA employee that his award would be 
effective from May 7, 1997.  

According to a November 2000 Report of Contact, the Phoenix 
RO contacted the San Diego RO and was advised that they had 
no record of receiving a pension application from the 
veteran.  

In December 2001, the veteran and his daughter testified at a 
Board hearing at the RO.  The veteran stated that on May 7, 
1997, he enlisted the assistance of his DAV representative in 
completing an application for pension benefits.  He indicated 
that his DAV representative told him that he would take the 
application to the VA the following day.  However, after four 
months, the veteran indicated that he had heard nothing 
regarding his application, so he called the Phoenix RO and 
was told that his application was in San Diego.  He indicated 
that he then called the San Diego RO and was advised that 
they would send his application back to Phoenix.  However, 
when he again did not hear anything, he called the San Diego 
RO back and was told to send in a new application.  He 
indicated that he completed the application and sent it to 
Phoenix in July 1998.  At the hearing, the veteran's 
representative noted that the income received by the veteran 
beginning in 1992 from the trust fund did not continue after 
the trust was transferred back to his daughter's name.  He 
argued that VA should have, therefore, automatically 
reinstated the veteran's pension benefits once he stopped 
receiving that income and his pension overpayment debt was 
repaid.  His daughter explained that the veteran had received 
about $1,200 monthly from the trust for approximately 9 to 11 
months, possibly longer.  

II.  Law and Regulations

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 1991).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(q)(1), (r).

With exceptions not relevant here, "date of receipt" means 
the date on which a claim, information, or evidence was 
received in the VA.  38 C.F.R. § 3.1(r) (2001).  It is noted 
that DAV is a service organization, and is not part of the 
VA.  

Applicable regulations provide that a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under laws administered 
by VA.  38 C.F.R. § 3.151 (2001).  The term "claim" means a 
formal or informal communication in writing requesting a 
determination of entitlement (or evidencing a belief of 
entitlement) to a benefit.  38 C.F.R. § 3.1(p) (2001).

III.  Analysis

As set forth above, the effective date of an award for 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(q)(1), (r).

In this case, the RO has assigned an effective date of July 
24, 1998, for the award of pension benefits, with payment 
beginning on August 1, 1998.  The effective date of the award 
corresponds with the date of receipt of the veteran's 
application for pension benefits.  However, he contends that 
an effective date of May 7, 1997 is warranted, as that is 
when he completed a previous application for pension benefits 
at a local DAV office.  He contends that his DAV 
representative advised him that he was going to submit the 
pension application to VA.  While the veteran concedes that 
it is possible that the DAV representative never submitted 
the application to VA, he believes the application was, in 
fact, submitted and that VA lost it.  

As noted, despite the efforts of the RO, the record contains 
no evidence, other than the veteran's contentions, that his 
DAV representative submitted his pension application to VA in 
May 1997.  To resolve situations such as this one, the law 
presumes the regularity of the administrative process in the 
absence of clear evidence to the contrary.  See Jones v. 
West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62 
(1992).  In this regard, the U.S. Court of Appeals for 
Veterans Claims has held that the statements of a claimant, 
standing alone, are not sufficient to rebut the presumption 
of regularity in RO operations.  YT v. Brown, 9 Vet. App. 195 
(1996); Mason v. Brown, 8 Vet. App. 44 (1995).  

In this case, the presumption of regularity stands for the 
proposition that if the veteran's representative had in fact 
delivered the May 1997 pension application to the RO, this 
form would be contained in the veteran's file.  Absent such 
document, or any other evidence other than the veteran's 
assertions, the Board must find that the application was not 
sent to the RO in May 1997.  Id.  

In light of this finding, the Board must conclude that the 
veteran's application for pension benefits was received at 
the RO on July 24, 1998.  Thus, an effective date of July 24, 
1998, for the award of pension benefits is proper.  Moreover, 
payment of pension benefits properly commenced on August 1, 
1998.  See 38 C.F.R. § 3.31.  There is no basis for the award 
of an effective date earlier than July 24, 1998.  

In reaching this decision, it is noted that the veteran has 
indicated that he called the San Diego and Phoenix ROs on 
several occasions between May 1997 and July 1998 regarding 
his application for pension benefits.  The Board has 
considered whether his reported phone calls could be 
considered informal claims for pension benefits.  However, as 
noted above, the record contains absolutely no objective 
verification of these phone calls, such as Reports of 
Contact.  In any event, as set forth above, VA regulations 
require that a formal or informal claim must be "in 
writing" in order to be considered a "claim" or 
"application" for benefits.  38 C.F.R. § 3.1(p); see also 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. Aug. 25, 1999); 
Westberry v. West, 12 Vet. App. 510 (1999) (rejecting an 
appellant's contention that a telephone call to the VA 
benefits counselor was sufficient to constitute an informal 
claim for pension benefits under 38 C.F.R. § 3.155(a), as it 
was not in writing).  Thus, the veteran's reported phone 
calls to VA do not provide a basis for an earlier effective 
date.  

The Board has also considered the contentions of the veteran 
that he was advised by a VA employee that his pension award 
would be effective in May 1997.  However, the Court has held 
that erroneous advice given by a government employee cannot 
be used to estop the government from denying benefits.  Thus, 
even assuming that the veteran was given incorrect 
information by a VA employee regarding the effective date of 
his pension award, that fact does not provide a basis on 
which to assign an earlier effective date.  See Walker v. 
Brown, 8 Vet. App. 356 (1995).

The Board has also considered the arguments of the veteran's 
representative to the effect that an earlier effective date 
is warranted as VA should have automatically reinstated the 
veteran's pension benefits once he stopped receiving income 
from the trust fund and his pension overpayment debt was 
repaid.  In this case, however, the record does not reflect, 
nor does the veteran contend, that he ever advised VA that 
the income he received from the trust fund was only on a 
temporary basis.  In fact, there is no indication whatsoever 
that VA had any knowledge that the veteran had stopped 
receiving income from the trust fund, until his application 
for pension benefits was received in July 1998.  

VA's General Counsel has addressed the question of the scope 
of any obligation imposed on the Secretary of VA under 38 
U.S.C.A. § 7722, or any other legal authority, to inform 
individuals concerning benefits to which they may be entitled 
and concluded that the statute requires VA to inform 
individuals of their potential entitlement to VA benefits 
when VA is aware or reasonably should be aware that such 
individuals are potentially entitled to VA benefits.  VA 
O.G.C. Prec. Op. No. 17-95 (June 21, 1995) (published in 60 
Fed. Reg. 43,188 (1995).  In this case, there is no evidence 
that VA had knowledge that the veteran met the income 
requirements for pension eligibility until his July 1998 
application was received; thus, it would not be reasonable to 
expect VA to contact the veteran and inform him of his 
potential benefits.  While VA makes every effort to advise 
veterans of their potential eligibility for benefits, the 
vast array of benefits makes it impossible for VA to inform 
every veteran or person of every possible potential benefit 
for which he might be entitled.  Ultimately, it is the 
responsibility of the veteran to familiarize himself with all 
potential benefits and other privileges which he may be 
entitled to, including VA pension benefits.  See Hill v. 
Derwinski, 2 Vet. App. 451 (1991).  

Even assuming that VA had a duty to advise the veteran of his 
potential entitlement to pension benefits after the 
termination of his trust fund income, a failure by VA to 
provide the notice required by 38 U.S.C. § 7722 does not 
provide a basis for awarding retroactive benefits in a manner 
inconsistent with express statutory requirements.  VA O.G.C. 
Prec. Op. No. 17-95.  Thus, the arguments of the veteran's 
representative do not provide a basis on which to assign an 
earlier effective date.  

For the reasons stated above, the Board finds that the 
appropriate effective date for the award of nonservice-
connected pension benefits is July 24, 1998 with payment 
commencing August 1, 1998.  An earlier effective date is not 
authorized by law.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable with regard to this matter.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

An effective date earlier than August 1, 1998 for the award 
of nonservice-connected pension benefits is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

